Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-17, 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jacob (20200379609.)

Claim 1, 8, 15: Jacob discloses a method, comprising: 
receiving a machine learning model (Fig. 5: 520; par.78, the visual representations 524 can be filtered or generated, at least in some cases, based on user selections made for the fields 512, 514, 516); 
creating a graphical overview of the machine learning model (Fig. 6: 600, the entire screen); 
determining a familiarity level of a user (Fig. 5: 512, par. 76, a user may enter a level, such as "beginner," "intermediate," or "expert" in a field 512); 
customizing the graphical overview based on the familiarity level (par. 76, each experience level may correspond to a definition, such as defined in a schema or an abstract data  and 
displaying the graphical overview (Fig. 8: 800.)

Claim 2, 9, 16: Jacob discloses the method of claim 1, further comprising: detecting a user input (Fig. 5: 512, par. 76, a user may enter a level, such as "beginner," "intermediate," or "expert" in a field 512); determining, based on the user input, that a graph clarification is implicated; and updating the graphical overview based on the graph clarification (par. 94, Field 824 can be highlighted or otherwise visually distinguished to indicate that is not available for selection by a user (at least given a current level set for or by the user.))

Claim 3, 10, 17: Jacob discloses the method of claim 2, further comprising updating, based on the input, the familiarity level of the user (Fig. 5: 512, par. 76, a user may enter a level, such as "beginner," "intermediate," or "expert" in a field 512.)

Claim 6, 13, 20: Jacob discloses the method of claim 1, wherein the graphical overview includes: a plurality of nodes connected by one or more edges (Fig. 8: 836, 838); and information regarding one or more of the nodes, the information based on the familiarity level (par. 76, the level can be used to restrict what machine learning models 128 will be available to a user, or optionally components of models that will be available for user configuration; each experience level may correspond to a definition, such as defined in a schema or an abstract data type, that specifies what fields of use are available for that experience level.)

Claim 7, 14: Jacob discloses the method of claim 6, further comprising: detecting a user input; determining, based on the user input, that a graph clarification is implicated; and updating, based on the determining, the information regarding the one or more nodes (par. 95, a visual representation 832 of the machine learning model includes a visual indication 834, such as a check mark, for a data set component 836, indicating that this component has been configured by the user; a representation 838 of the algorithm component of the machine learning model is highlighted or otherwise visually distinguished to indicate that it is active/associated with the screen 800.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of George (20140089824.).

Claim 4, 11, 18: Jacob discloses the method of claim 1, further comprising: prompting a user to input familiarity information; receiving a response to the prompting; determining an initial familiarity level based on the response (Fig. 5: 512, par. 76, a user may enter a level, such as "beginner," "intermediate," or "expert" in a field 512.)

However, Jacob does not explicitly disclose: 
determining that a storage device does not include a familiarity profile associated with the user; and creating, responsive to the determining, a new familiarity profile associated with the user, the creating including: storing the initial familiarity level in the new familiarity profile, wherein the determining the familiarity level of the user is based on the new familiarity profile.  

George discloses a similar method for dynamically altering a user interface based on user actions, including: 
determining that a storage device does not include a familiarity profile associated with the user; and creating, responsive to the determining, a new familiarity profile associated with the user, the creating including: storing the initial familiarity level in the new familiarity profile, wherein the determining the familiarity level of the user is based on the new familiarity profile (par. 16, based on detecting this user interface (UI) action multiple times for a given user, a modification may be automatically implemented to adjust aspect ratios and/or font size in the viewing area of the "app" to optimize the user experience for the given user. This modification may be stored in a user profile and implemented in subsequent uses of the "app.")
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jacob with George so as to provide a profile storage means as taught by Jacob. One would have 

Claim 5, 12, 19: Jacob discloses the method of claim 1. However, Jacob does not explicitly disclose: 
further comprising determining that a storage device includes a familiarity profile associated with the user, wherein the determining the familiarity level of the user is based on the familiarity profile.
George discloses a similar method for dynamically altering a user interface based on user actions, including: further comprising determining that a storage device includes a familiarity profile associated with the user, wherein the determining the familiarity level of the user is based on the familiarity profile (par. 16, based on detecting this user interface (UI) action multiple times for a given user, a modification may be automatically implemented to adjust aspect ratios and/or font size in the viewing area of the "app" to optimize the user experience for the given user. This modification may be stored in a user profile and implemented in subsequent uses of the "app.")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Jacob with George so as to provide a profile storage means as taught by Jacob. One would have been motivated to include a stored profile so as to allow the user to forego having to reenter their familiarity / expert levels each time they use the app.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
11/5/2021